NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YURIRIA DIAZ,                                   No.    20-55011

                Plaintiff-Appellant,
                                                D.C. No.
 v.                                             8:19-cv-00303-ODW (MAAx)

MACY’S WEST STORES, INC. DBA
MACY’S,                                         MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                          Submitted November 19, 2020**
                              Pasadena, California

Before: CALLAHAN and BUMATAY, Circuit Judges, and PRESNELL,***
District Judge.


      Yuriria Diaz (“Diaz”) appeals the district court’s grant of Macy’s West


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
Stores, Inc. dba Macy’s (“Macy’s”) Motion to Dismiss for Diaz’s lack of Article

III standing to bring a California Private Attorney General Act (“PAGA”) claim.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We reverse and remand.

      In her initial complaint, Diaz asserted class and individual claims for

California Labor Code violations and a representative claim under PAGA in the

district court against her former employer, Macy’s. Diaz subsequently filed an

amended complaint dismissing her class and individual claims against Macy’s due

to an arbitration agreement. Diaz only asserted the representative PAGA claim in

her amended complaint.

      The district court dismissed her PAGA claim for lack of standing, relying on

a California appellate court decision holding that plaintiffs whose individual claims

are dismissed with prejudice cannot bring PAGA claims because they are no

longer “aggrieved employees” as defined by the statute. Kim. v. Reins Int’l Cal.,

Inc., 227 Cal. Rptr. 3d 375, 378-80 (Ct. App. 2017). The California Supreme Court

has since reversed this decision and Macy’s now concedes that Diaz has standing.

Kim v. Reins Int’l Cal., Inc., 459 P.3d 1123, 1133-35 (Cal. 2020). Diaz thus

qualifies as an “aggrieved employee” and has standing to bring a PAGA claim. See

id.

      In its Motion to Dismiss, Macy’s also alleged that Diaz failed to exhaust her

administrative notice requirements under PAGA. The district court did not reach


                                         2                                      20-55011
this issue in its order. Although the parties have fully briefed the issue and this

Court may properly consider it, we decline to do so here where the district court

has not had the opportunity to rule. We reverse the district court’s dismissal and

remand for further proceedings.



                                                    REVERSED and REMANDED.




                                           3                                     20-55011